Citation Nr: 1628176	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-45 111	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder and generalized anxiety disorder.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder and generalized anxiety disorder (which was characterized as a single service connection claim for PTSD).  The Veteran disagreed with this decision in June 2010.  He perfected a timely appeal in November 2010 and requested a videoconference Board hearing.  The Veteran failed to report for his Board hearing when it was scheduled in November 2011 and his hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2015).

Because the Veteran currently lives within the jurisdiction of the RO in St. Louis, Missouri, that facility has jurisdiction in this appeal.

In June 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the Veteran be provided with appropriate VCAA notice for his claim of service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder and generalized anxiety disorder, pursuant to the Court's decision in Clemons.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding claims of service connection for PTSD also encompass claims of service connection for all psychiatric disabilities afflicting Veteran based on review of medical evidence).   The Board also directed that the AOJ attempt to obtain the Veteran's updated treatment records.  The requested VCAA notice was issued in September and October 2015 and the requested records subsequently were associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board again notes that, in Clemons, the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having schizoaffective disorder and generalized anxiety disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder and generalized anxiety disorder, are as stated on the title page of this decision.

In an April 2016 rating decision, the RO denied the Veteran's claims of service connection for acid reflux, bilateral hearing loss, and for tinnitus.  The Veteran disagreed with this decision in June 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder and generalized anxiety disorder, acid reflux, bilateral hearing loss, and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran's claimed in-service stressor is incapable of corroboration and is not based on fear of hostile military or terrorist activity.

2.  The record evidence shows that the Veteran has not been diagnosed as having PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in February, March, and April 2010, and in September and October 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

There is no competent evidence, other than the Veteran's statements, which indicates that his claimed PTSD may be associated with service.  The Veteran is not competent to testify as to the etiology of PTSD as it requires medical expertise to diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service or, alternatively, his current PTSD is related to service.  He specifically contends that he witnessed a series of race-based events, including a race riot, while confined to the stockade at Fort Leonard Wood, Missouri, while on active service which traumatized him and led him to develop PTSD.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  As noted elsewhere, the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) generally applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013) (emphasis added); see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) ("[T]he examples provided [in subsection (f)(3)] all involve actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military, not nefarious, or even criminal, acts of one service member directed at another service member.") (emphasis added).  Because this appeal involves a claimed in-service stressor that was not "perpetrated by a member of any enemy military or by a terrorist," the Board concludes that the revised § 3.304(f) is not applicable to the Veteran's service connection claim for PTSD.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for PTSD.  The Veteran contends that witnessing a number of race-based events, including a race riot, while confined to the stockade at Fort Leonard Wood, Missouri, while on active service, caused or contributed to his subsequent PTSD.  The evidence does not support his assertions regarding his alleged in-service stressor and also does not support finding that he has a valid diagnosis of PTSD based on a credible in-service stressor which could be attributed to active service.  A review of the Veteran's service personnel records shows that he was confined to prison at Fort Leonard Wood, Missouri, from July 29, 1969, until August 19, 1969, when he was transferred to Fort Riley, Kansas.  The Veteran's DD Form 214 shows that he was discharged under honorable conditions.  His service treatment records show no complaints of or treatment for PTSD at any time during service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Board acknowledges that the Veteran's post-service VA treatment records document multiple diagnoses of PTSD.  A review of this evidence indicates that, when he was diagnosed as having PTSD, this disability was attributed to the Veteran's alleged in-service stressor of witnessing a variety of race-based events, to include what he termed a "race riot," while he was confined at the stockade at Fort Leonard Wood, Missouri.  For example, on VA outpatient treatment in November 2009, it was noted that:

[The Veteran] became very agitated as he described that he was in the stockades during a period of racial unrest and riots.  He was unable to convey how long he was in the stockades and he would not disclose many details of his experiences.  He explained, "I don't like to talk about it."

[The Veteran] reported experiences which were traumatic.  He described that he woke up in the morning to find someone had been hung.  He added that he saw a lot of people get killed and stated, "If you asked the guards to do anything for you they would beat you."

The VA examiner concluded that the Veteran "was a very poor historian and could not provide details or dates regarding his experiences."

On VA outpatient treatment in June 2012, the Veteran described his alleged in-service stressor as follows:

He was thrown in the stockade in Ft. Leonard Wood for missing formation, and this was during racial riots, which were taking place all the time in the stockade there and he feared for his life.  He said he saw three or four soldiers killed by other soldiers detained in the stockade while he was there, and it was a horrific scene, the [military police] just let it happen...He said one of the soldiers hung himself in the stockade, an awful sight he woke up to one morning.  He said he was put in a steel box for punishment by the [military police] in the stockade simply for asking to see a doctor...He said he was physically attacked in the stockade and had to defend himself.

On subsequent VA outpatient treatment in November 2012, the Veteran stated that he "found it difficult to come up with evidence of what happened at the stockade that was traumatic for him."  The Veteran also referred to information that he found on the Internet about race riots on military bases during the Vietnam War which "had information on the stockade and racial riots leading to deaths of soldiers [although this website] has been closed down."

It appears that information was obtained from the Internet and submitted by the Veteran in support of his alleged in-service stressor which includes a list of "Riots and Rebellions 1965-1973."  A review of this information shows that no incidents were listed at Fort Leonard Wood while the Veteran was confined to prison at this military facility.

Having reviewed the record evidence, the Board finds that the Veteran's claimed in-service stressor is incapable of corroboration.  The Board finds it highly significant that, after the Veteran reported the details of his alleged in-service stressor on VA outpatient treatment in November 2009, the VA clinician concluded that he was "a very poor historian and could not provide details or dates regarding his experiences."  The Board also finds it highly significant that the Veteran admitted to his VA treating clinician in November 2012 that he could not find any information or evidence to support his assertions regarding what constituted his in-service stressor.  More importantly, the Board concludes that the Veteran's claimed in-service stressor is not related to a fear of hostile military or terrorist activity.  See Hall, 717 F.3d at 1372.  The Board further finds that, to the extent that the Veteran asserts that fellow service members who were confined with him in the stockade at Fort Leonard Wood committed criminal acts against him while they were confined together (i.e., his allegation that other service members fought with him while they were confined together), the Court specifically has ruled out considering such acts to be stressors which involve fear of hostile military or terrorist activity.  See Acevedo, 25 Vet. App. at 291.  The Board finally finds that, although the Veteran has asserted that another in-service stressor consisted of seeing the aftermath of another service member's apparent suicide while both of them were confined in the stockade at Fort Leonard Wood, he subsequently admitted in a November 2011 statement that he did not remember the name of this fellow soldier.  Accordingly, the Board concludes that the Veteran's claimed in-service stressor is insufficient to support any of the diagnoses of PTSD currently of record.

The Veteran contends that he currently experiences PTSD based on an in-service stressor of being involved in or witnessing several race-based events, to include a "race riot," while confined to the stockade at Fort Leonard Wood, Missouri, during active service.  The record evidence shows that the Veteran's claimed in-service stressor is incapable of corroboration.  As such, the Board concludes that there is no valid diagnosis of PTSD based on a corroborated in-service stressor.  The Board again notes that the Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young, 766 F.3d at 1353.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that he has been diagnosed as having PTSD based on a corroborated in-service stressor.  In summary, the Board finds that the criteria for service connection for PTSD have not been met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (anxiety and depression) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Veteran filed a VA disability compensation claim for service connection for a left inguinal hernia in July 1971, shortly after service, but did not claim service connection for PTSD or make any mention of any relevant symptomatology.  He did not claim that symptoms of his PTSD began in (or soon after) service until he filed his current VA disability compensation claim in December 2009.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no valid diagnosis of PTSD based on a corroborated in-service stressor.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to PTSD is denied.


REMAND

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include schizoaffective disorder and generalized anxiety disorder, during active service or, alternatively, he experiences current acquired psychiatric disability other than PTSD which is related to service.  He also contends that his acid reflux, bilateral hearing loss, and tinnitus are all related to active service.  The Board acknowledges that this appeal previously was remanded to the AOJ in June 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting).

With respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, the record evidence shows that he has been diagnosed as having a variety of acquired psychiatric disabilities since his service separation.  To date, however, the AOJ has not scheduled the Veteran for appropriate examination to determine the nature and etiology of this disability.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.   Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.

With respect to the Veteran's service connection claims for acid reflux, bilateral hearing loss, and tinnitus, as noted in the Introduction, the AOJ denied all of these claims in an April 2016 rating decision.  As also noted in the Introduction, the Veteran disagreed with this decision in June 2016.  To date, the AOJ has not issued a Statement of the Case (SOC) to the Veteran and his attorney on these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ must issue an SOC on these claims.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to service connection for acid reflux, bilateral hearing loss, and tinnitus.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability/ies other than PTSD currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include schizoaffective disorder and generalized anxiety disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


